Citation Nr: 1024047	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  10-20 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lung cancer as a 
result of exposure to herbicides, for accrued benefits 
purposes.

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Eligibility for Dependents' Educational Assistance (DEA) 
benefits under Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1970 to August 
1974, and he died in January 2006.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2009 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


REMAND

A preliminary review of the record discloses a need for 
further development prior to further appellate review.  In 
this regard, the appellant submitted a Substantive appeal in 
October 2009 which indicated that she wished to appear at a 
hearing before a Veterans Law Judge of the Board at the local 
RO.  To date, the appellant has not been afforded the 
requested hearing.  Since the failure to afford the appellant 
a hearing before the Board could result in any BVA decision 
being vacated, 38 C.F.R. § 20.904 (a)(3), this matter must be 
addressed in order to ensure due process.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., and 
the appellant will be notified when further action on her 
part is required.  Accordingly, this case is REMANDED for the 
following action:

The appellant should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge at the next available opportunity.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


